UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment No. 1 (Mark One) x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended June 30, 2014. o Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 (No fee required) For the transition period from to . Commission file number: 001-36247 TORCHLIGHT ENERGY RESOURCES, INC. (Name of registrant in its charter) Nevada 74-3237581 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5700 West Plano Pkwy, Suite 3600 Plano, Texas 75093 (Address of Principal Executive Offices) (214) 432-8002 (Issuer's Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Exchange Act: Common Stock ($0.001 Par Value) (Title of Each Class) NASDAQ (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Exchange Act: None Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): 1a Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of August 14, 2014, there were 20,411,639 shares of the registrant’s common stock outstanding (the only class of voting common stock). EXPLANATORY NOTE Torchlight Energy Resources, Inc. is filing this Amendment No. 1 to its Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2014, originally filed with the Securities and Exchange Commission (the “SEC”) on August 14, 2014 (the “Original Report”). This Amendment is being filed to amend (i) Item 2 of Part I, including amendments to the subsection “Current Projects,” and (ii) Item 6 of Part II.Pursuant to Rule 12b-15 promulgated under the Securities Exchange Act of 1934, as amended, this Amendment sets forth the complete text of each item as amended. Except as expressly set forth above, the Original Report has not been amended, updated or otherwise modified.This Amendment does not reflect events occurring after the filing of the Original Report or update those disclosures regarding events that occurred subsequent to the end of the fiscal quarter ended June 30, 2014.All other information is unchanged and reflects the disclosures made at the time of the filing of the Original Report. 1b FORM 10-Q TABLE OF CONTENTS Note About Forward-Looking Statements 3 PART I FINANCIAL INFORMATION 4 Item 1. Consolidated Financial Statements 4 Consolidated Balance Sheets (Unaudited) 4 Consolidated Statements of Operations (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II OTHER INFORMATION 20 Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 6. Exhibits 21 Signatures 22 2 NOTE ABOUT FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements include, among other things, statements regarding plans, objectives, goals, strategies, future events or performance and underlying assumptions and other statements, which are other than statements of historical facts. Forward-looking statements may appear throughout this report, including without limitation, Item 2 “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements generally can be identified by words such as “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “predicts,” “projects,” “will be,” “will continue,” “will likely result,” and similar expressions. These forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties, which could cause our actual results to differ materially from those reflected in the forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed in this report and in our Annual Report on Form 10-K for the year ended December 31, 2013, and in particular, the risks discussed in our Form 10-K under the caption “Risk Factors” in Item 1A therein, and those discussed in other documents we file with the Securities and Exchange Commission (“SEC”). Important factors that in our view could cause material adverse effects on our financial condition and results of operations include, but are not limited to, risks associated with the company's ability to obtain additional capital in the future to fund planned expansion, the demand for oil and natural gas, general economic factors, competition in the industry and other factors that may cause actual results to be materially different from those described herein as anticipated, believed, estimated or expected. We undertake no obligation to revise or publicly release the results of any revision to any forward-looking statements, except as required by law. Given these risks and uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. As used herein, the “Company,” “we,” “our,” and similar terms include Torchlight Energy Resources, Inc. and its subsidiaries, unless the context indicates otherwise. 3 PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS TORCHLIGHT ENERGY RESOURCES, INC. CONSOLIDATED CONDENSED BALANCE SHEETS June 30, December 31, (Unaudited) (Audited) ASSETS Current assets: Cash $ $ Accounts receivable Production revenue receivable - Note receivable - Prepayments - development costs Prepaid expenses - Total current assets Investment in oil and gas properties, net Office Equipment Debt issuance costs, net Goodwill Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities - Related party payables Convertible promissory notes, net of discount of $2,355,084 at June 30, 2014 - Notes payable within one year Due to working interest owners Interest payable Total current liabilities Convertible promissory notes, net of discount of $587,010 at June 30, 2014 and $5,500,462 at December 31, 2013 Asset retirement obligation Commitments and contingencies - - Stockholders’ equity: Common stock, par value $0.001 per share; 75,000,000 shares authorized; 20,440,210 issued and outstanding at June 30, 2014 16,141,765 issued and outstanding at December 31, 2013 Additional paid-in capital Warrants outstanding Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 TORCHLIGHT ENERGY RESOURCES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS THREE MONTHS SIX MONTHS SIX MONTHS ENDED ENDED ENDED ENDED June 30, 2014 June 30, 2013 June 30, 2014 June 30, 2013 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue Oil and gas sales $ SWD and royalties Cost of revenue ) Gross income Operating expenses: General and administrative expense Depreciation, depletion and amortization Total operating expenses Other income (expense) Interest income 6 40 56 40 Interest and accretion expense ) Total other income (expense) Net loss before taxes ) Provision for income taxes - Net (loss) $ ) $ ) $ ) $ ) Loss per share: Basic and Diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and Diluted The accompanying notes are an integral part of these consolidated financial statements. 5 TORCHLIGHT ENERGY RESOURCES, INC. CONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) SIX MONTHS SIX MONTHS ENDING ENDING June 30, 2014 June 30, 2013 Cash Flows From Operating Activities Net (loss) $ ) $ ) Adjustments to reconcile net loss to net cash from operations: Stock based compensation Accretion of convertible note discounts Depreciation, depletion and amortization Change in: Accounts receivable ) Note receivable ) - Production revenue receivable ) Prepayment of development costs ) Prepaid expenses ) ) Debt isssuance costs amortization ) Other assets ) - Accounts payable and accrued liabilities ) Related party payable - Due to working interest owners ) - Asset retirement obligation - Interest payable ) Net cash used in operating activities ) ) Cash Flows From Investing Activities Investment in oil and gas properties ) ) Acquisition of office equipment ) - Net cash used in investing activities ) ) Cash Flows From Financing Activities Proceeds from sale of common stock - Proceeds from issuance of convertible notes Proceeds from warrant exercise - Proceeds from promissory notes Repayment of promissory notes - ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash - beginning of period Cash - end of period $ $ Supplemental disclosure of cash flow information: Non cash transactions: Cash paid for interest $ $ Common stock issued for services $ $
